DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (US 2011031341; hereinafter Anderson) in view of Vancelette et al., (US 20080114348; hereinafter Vancelette). 
Regarding claim 36, Anderson discloses a method comprising: lowering a temperature of an applicator to at least partially freeze a target tissue; placing the applicator on the subject’s skin; and adjusting the temperature of the applicator to a treatment temperature for freezing at least a portion of the medium in contact with the skin surface to freeze dermal and epidermal tissue ([0016], [0056]-[0062]).
Anderson fails to disclose that the method comprises: applying a coupling media to an applicator, the coupling media having a medium therein capable of forming ice crystals; lowering a temperature of the applicator below a freezing point of the medium to at least partially freeze the medium; placing the coupling media, which is carried by the applicator, on a subject's skin surface; adjusting the temperature of the applicator to a treatment temperature for freezing at least a portion of the medium in contact with the skin surface to freeze dermal and epidermal tissue; warming the applicator an amount sufficient to allow the dermal tissue to thaw but not enough to allow the epidermal tissue to thaw; and after the dermal tissue at least partially thaws, adjusting the temperature of the applicator to a second treatment temperature such that the at least some of the thawed dermal tissue refreezes and the epidermal tissue remains frozen. However, Vancelette teaches a cryotherapy method including applying a coupling media (cryoprotectant) to an 
Regarding claim 37, Anderson discloses a method comprising: at least partially freezing the dermal tissue and epidermal tissue using an applicator configured to cool a skin surface of a subject ([0016], [0056]-[0062]).
Anderson fails to disclose while the epidermal tissue remains frozen, warming the applicator an amount sufficient to allow at least some of the dermal tissue to thaw, and after thawing at least some of the dermal tissue, cooling the applicator to re- freeze at least some of the .
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Levinson et al., (US 20140005760; hereinafter Levinson).
Regarding claim 38, Anderson discloses a method for predictably freezing skin, comprising: inoculating the skin to freeze the skin ([0016], [0056]-[0062]).Anderson fails to disclose supercooling a subject's skin using a coupling media and an applicator at a first applicator temperature, the first applicator temperature being higher than a freezing point of the coupling media, and the coupling media including a freezing point depressant which inhibits freezing of the coupling media and the skin. However, Levinson teaches supercooling a subject's skin using a coupling media and an applicator at a first applicator temperature, the first applicator temperature being higher than a freezing point of the coupling media, and the coupling media including a freezing point depressant which inhibits freezing of the coupling media and the skin ([0050]-
Regarding claim 39, Anderson discloses a method comprising: freezing the skin, and controlling an amount of freezing cooling treatment delivered to the skin so that the target tissue reaches a predetermined second level of cooling ([0016], [0056]-[0062]).Anderson fails to disclose lowering a temperature of a subject's skin below a freezing point of target tissue of the skin; monitoring cooling of the skin so that freezing therein does not occur; controlling an amount of non-freezing cooling treatment delivered to the skin so that the target tissue reaches a predetermined first level of cooling. However, Levinson teaches a cryotherapy system including the steps of lowering a temperature of a subject's skin below a freezing point of target tissue of the skin; monitoring cooling of the skin so that freezing therein does not occur; controlling an amount of non-freezing cooling treatment delivered to the skin so that the target tissue reaches a predetermined first level of cooling ([0050]-[0053], [0058]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include the steps of applying a cryoprotectant and lowering a temperature of a subject's skin below a freezing point of target tissue of the skin; monitoring cooling of the skin so .
Allowable Subject Matter
Claims 1-35 and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  During the search of the prior arts, Anderson, Levinson, and Vancelette were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed May 11, 2021, it is Examiner’s position that Anderson, Levinson, and Vancelette fail to disclose, teach, or suggest the claimed invention. 
Specifically, Anderson discloses a method for predictably freezing a subject's skin at a desired predictable time, comprising: causing a cold object to contact the skin to inoculate the skin and to create a predictable freeze event therein; and controlling a time of contact between the ice crystal and the skin so that the predictable freeze occurs at a desired time ([0016], [0056]-[0062]).
Anderson fails to disclose initiating nucleation by causing an ice crystal to contact the skin thereby to inoculate the skin and to create a predictable freeze event therein. Levinson teaches a cryotherapy method including lowering a temperature of the skin below a freezing point of fluid in the skin so that the skin is at a first temperature ([0050]-[0053]: once the cryoprotectant is applied, the skin is supercooled by cooling the skin in the presence of the cryoprotectant, thereby lowering a temperature of the skin below a freezing point of fluid in the skin so that the skin is at a first temperature). It would have been obvious to one of ordinary skill in the art before the 
Furthermore, although Vancelette teaches a method of cryotherapy in which an ice crystal (iceball) is used to create a predictable freeze event therein ([0020]-[0022]), it also fails to teach initiating nucleation by causing an ice crystal to contact the skin thereby to inoculate the skin and to create a predictable freeze event therein. Therefore, independent claims 1 and 40 are allowable. Claims 2-35 are allowable as being dependent on an allowable claim. 
Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered.
Applicant’s arguments regarding the newly added claim amendments of claims 1 and 40  are persuasive.  Therefore, the rejections of claims 1-35 and 40 have been withdrawn and these claims have been indicated as allowable. 
Regarding Applicant’s argument that the applied references fails to teach the newly amended limitations of claims 36-37, Examiner respectfully disagrees. Examiner notes that the Vancelette reference teaches utilizing a freeze/thaw regimen for treatment, wherein desired/undesired tissues may be treated/untreated depending on the freeze/thaw regimen used to treat the tissue. Examiner notes that the freeze/thaw regimen may be designed such that the desired/undesired tissue is dermal/epidermal tissue as required, thereby to freeze dermal tissue 
With respect to claims 38-39, it should be noted that their original rejections were made using the Anderson/Levinson combination without Vancelette. Therefore, the heading for the rejections of claims 38-39 have been changed to reflect the correct combination of references. However, the grounds of rejection have not changed for either claim. Therefore, both claims 38 and 39 remain rejected under 35 U.S.C 103 as being unpatentable over Anderson in view of Levinson. 
Regarding Applicant’s argument with respect to claim 38, specifically that the applied references fail to teach initiating nucleation thereby to induce a freeze event in the subject's skin via the at least one ice crystal, Examiner respectfully disagrees. Claim 38 as presently claimed does not require the initiation of nucleation as presented in this argument and in claims 1/40. Therefore, Examiner maintains that the rejection of claim 38 remains tenable. 
Regarding Applicant’s argument with respect to claim 39, specifically that the Examiner fails to acknowledge that the cooling events recited in the claim occur in a sequential order, Examiner respectfully disagrees. The specific use of “first level of cooling” and “second level of cooling” were used in order to correctly correlate the respective parts of the claim to the reference. However, the levels of cooling would have occurred as claimed in the modified method. Specifically, the first level of cooling taught by Levinson would be reached prior to the second level of cooling disclosed by Anderson. Therefore, Examiner maintains that the rejection of claim 39 remains tenable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794